The offense is murder; the punishment, confinement in the penitentiary for four years.
It was charged in the indictment, in substance, that appellant, with malice aforethought, killed Mann Mimms by shooting him with a gun.
The homicide occurred on the 19th of June, 1933, at a negro celebration. According to the testimony of the State, appellant and George Syphret each shot deceased, appellant using a pistol and Syphret, a shotgun. The State's testimony was to the effect that deceased was making no demonstration at the time he was shot and that he was unarmed. Appellant did not testify in his own behalf, but introduced witnesses who testified that deceased was attacking appellant at the time the fatal shots were fired.
The evidence is deemed sufficient to support the conviction.
No bills of exception are brought forward.
The judgment is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.